UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1403


AMADU MOHAMED KOROMA,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


ON BRIEF: Buxton Reed Bailey, BUXTON R. BAILEY, P.C., Raleigh, North Carolina,
for Petitioner. Brian Boynton, Acting Assistant Attorney General, Anthony P. Nicastro,
Assistant Director, Jonathan Robbins, Senior Litigation Counsel, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amadu Mohamed Koroma, a native and citizen of Sierra Leone, petitions for review

of an order of the Board of Immigration Appeals dismissing Koroma’s appeal from the

immigration judge’s decision pretermitting his application for cancellation of removal and

ordering Koroma removed to Sierra Leone. We deny the petition for review.

       We review the agency’s resolution of legal issues de novo, “affording appropriate

deference to the [Board]’s interpretation of the [Immigration and Nationality Act] and any

attendant regulations.” Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).

“[A]dministrative findings of fact are conclusive unless any reasonable adjudicator would

be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see Salgado-Sosa v.

Sessions, 882 F.3d 451, 456 (4th Cir. 2018) (recognizing the highly deferential standard of

review employed for administrative fact findings).

       Upon review of the arguments advanced by Koroma in conjunction with the

administrative record and the relevant authorities, we discern no error in the Board’s

affirmance of the immigration judge’s ruling. We note that Koroma has not—either in the

underlying administrative appeal or in this court—challenged the immigration judge’s

dispositive conclusion that Koroma’s 1999 Minnesota conviction for fifth degree assault

(domestic) qualified as a crime of domestic violence, which rendered Koroma statutorily

ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(C) (a conviction for a

crime of domestic violence, as set forth in 8 U.S.C. § 1227(a)(2)(E)(i), is a ground for

mandatory denial of an application for cancellation of removal).



                                            2
       Of the issues Koroma raises in this court, only one merits brief mention.

Specifically, Koroma insists that the immigration judge was obligated to independently

and sua sponte consider his eligibility for a waiver of the domestic violence conviction, as

provided for in 8 U.S.C. §§ 1227(a)(7)(A), 1229b(b)(5). We agree with the Board that

there is no statutory or regulatory support for this position and, thus, that the immigration

judge did not err in failing to sua sponte consider the potential applicability of a

§ 1227(a)(7)(A) waiver prior to pretermitting Koroma’s application for cancellation of

removal. See generally Pereida v. Wilkinson, 141 S. Ct. 754, 760 (2021) (applicant seeking

relief from removal bears the burden of establishing eligibility for discretionary relief,

“including that he has not been convicted of certain disqualifying offenses” (internal

quotation marks omitted)).

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.


                                                                       PETITION DENIED




                                             3